DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A complete action on the merits of pending claims 1-8 follows herein.

Specification
The disclosure is objected to because of the following informalities:
Page 9, Line 25: “75, 77, and 77” should read --75, 77, and 79--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (hereinafter “Panescu”) (US 6,056,745).
Regarding claims 5 and 6, Panescu teaches
a memory, which is configured to store a pre-determined relation between lesion size and amount of ablative energy, for each of one or more selected temperatures (Col. 10, Table 1, and Col. 10, Lines 57-61: The matrix in the memory contains a plurality of operating conditions defining a boundary function that relates lesion size and a power output as well as multiple other variable operating conditions.); and 
a processor (Fig. 8, Char. 98: master controller) which is configured to: 
receive user input indicating a lesion size and a temperature (Col. 10, Line 62-Col. 11, Line 2: input device (100) is used to set multiple variables including both a desired lesion depth and maximum temperature))
determine, based on the relation, an amount of energy that matches the lesion size and the tissue temperature; (Col. 11, Lines 3-24: the controller determines an output power of 31 W should be used based on the variables input from the user (maximum temp, desired depth, etc.) using the matrix and boundary function.) and 
control an ablation probe to apply the amount of ablative energy that matches the selected lesion size. (Col. 11, Lines 16-19)
This time variable embodiment does not explicitly teach that a user input indicates a tissue temperature comprising a temperature of an ablative electrode that applies the ablative energy;
Panescu, in a temperature variable embodiment, teaches a user input can also indicate a tissue temperature comprising a temperature of an ablative electrode that applies the ablative energy; (Col. 8, Lines 55-56: T1 is the instantaneous temperature of the thermal mass of the electrode. Col. 12, Lines 5-8: Control Variable T1 can be fixed while power output P or runtime t are varied to achieve the desired lesion depth, which suggests that the user would input the desired value of T1 similar to how the user input a desired value for t in the time variable embodiment. Furthermore, the temperature of the electrode would naturally be the same as the temperature of the tissue at the ablation site at the point of contact between the electrode and tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the time variable embodiment of Panescu to incorporate the teachings of the temperature variable embodiment and use the temperature of the electrode as a fixed input variable instead of runtime. Doing so would allow the device to calculate the appropriate output power based on the desired lesion depth, electrode temperature and other variable inputs for the predictable result of successfully ablating tissue using data in the matrix and boundary function.
Regarding method claims 1 and 2, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 5 and 6, since operation of the prior art relied on to reject apparatus claims 5 and 6 would naturally result in the step of method claims 1 and 2 being satisfied.
Regarding claim 8, Panescu teaches the pre- determined relation is stored in a lookup table. (Col. 10, Table 1 and Col. 11, Lines 10-12: the function is defined in a matrix, which is represented by Tables 1 and 2).
Regarding method claim 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 8, since operation of the prior art relied on to reject apparatus claim 8 would naturally result in the step of method claim 4 being satisfied.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (hereinafter “Panescu”) (US 6,056,745) in view of Edwards et al. (hereinafter “Edwards”) (US 6,358,245 B1).
Regarding claim 7, Panescu does not explicitly teach the processor is further configured to present to a user the indicated lesion size and tissue temperature, and the determined amount of energy.
		Edwards, in a similar field of endeavor teaches a display microprocessor configured to receive data from a controller and format the data for display to a physician. (Col. 35, Lines 55-64) A display is used to view and adjust parameters of a radio frequency ablation procedure, including target temperature, maximum power, and coagulation level. (Col. 40, Line 66 - Col. 41, Line 11)      
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of the embodiments of Panescu, as applied to claims 5 and 6 above, to incorporate the display configured to allow a physician to view and adjust parameters of an ablation procedure of Edwards and include a display configured to display any and all variables used in controlling the ablation device of Panescu. Doing so would allow a user to easily see all of the parameters being used to control the device, and quickly reference the display to give themselves a better understanding of the details of the device/procedure.
Regarding method claim 3, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 7, since operation of the prior art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794